Citation Nr: 0817307	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-19 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to September 17, 2002, 
for a 30 percent evaluation for residuals of status 
postoperative Le Fort's fracture times three, right side, 
with blow-out fracture of the orbit and globe malalignment.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD


Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from November 1979 to July 
1987.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision prepared in December 2005 and 
issued in January 2006 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  The 
decision effectuated an increased evaluation from 20 percent 
to 30 percent for residuals of status post Le Fort's fracture 
times three, right side, with blow-out fracture of the orbit 
and globe malalignment (facial fractures, right side), as 
granted by the Board in a December 2005 rating decision.  The 
RO assigned an effective date of September 17, 2002, for the 
increase in the evaluation.  In January 2006, the veteran 
disagreed with the assigned effective date for the increased 
evaluation of the facial fractures, right side.  Following 
issuance of a statement of the case (SOC) in May 2006, the 
veteran submitted a timely substantive appeal in June 2006.  


FINDINGS OF FACT

1.  On September 17, 2002, VA received a statement in which 
the veteran requested compensation for pain behind his right 
eye; that statement was properly interpreted as a claim for 
an increased evaluation for facial fractures, right side.  

2.  After the Board issued a May 1997 decision which granted 
a 20 percent evaluation for facial fractures, right side, the 
veteran did not submit any communication which may be 
construed as a formal or informal claim for an increased 
evaluation for facial fractures prior to September 2002.  

3.  VA treatment records dated from February 2001 through 
September 17, 2002, disclose that there was no factually 
ascertainable increase in the veteran's disability due to 
facial fractures, right side.  



CONCLUSION OF LAW

No criterion for an effective prior to September 17, 2002, 
for an increased evaluation from 20 percent to 30 percent for 
residuals of status postoperative Le Fort's fracture times 
three, right side, with blow-out fracture of the orbit and 
globe malalignment, is met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.118, Diagnostic Code 7800, 4.124a, Diagnostic Code 8207, 
4.150, Diagnostic Code 9904 (2007); 38 C.F.R. §§ 4.118, 
Diagnostic Code 7800 (as in effect prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals of the Federal Circuit has 
held that once the underlying claim is granted, further 
notice as to downstream questions, such as the effective 
date, is not required.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  As such, no discussion of VA's duties 
to notify and assist is necessary.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting with the 
procurement of relevant records, including pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the service medical records are already associated with 
the claims file.  VA treatment records for the period from 
February 2001 through August 2002, which includes the year 
prior to the date of submission of an informal claim for an 
increased evaluation, are associated with the claims file.  
The RO specifically notified the veteran that he should 
submit any evidence in his possession or identify any 
evidence that might be relevant.  The veteran did not 
identify any evidence not already of record.  Clinical 
records during the year prior to the veteran's September 17, 
2002 claim are associated with the claims files.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

A decision issued by the Board in May 1997 assigned a 20 
percent evaluation for residuals of Le Fort fractures of the 
right side of the face, times three, with blowout fracture of 
the orbit, with malalignment of the orbit and globe (facial 
fractures, right side).  A Board decision issued in December 
2005 increased the evaluation of the right facial fractures 
from 20 percent to 30 percent.  The veteran contends that he 
is entitled to the 30 percent evaluation as of his service 
separation date in 1987.  Alternatively, he contends that the 
30 percent evaluation should at least be retroactive to 
November 5, 1991, the date of the grant of service 
connection.  He further contends that the retroactive 
effective date is required because his disability symptoms 
have been continuous and unchanged since he is sustained the 
injury in service.

The effective date of an award based on an original claim for 
compensation benefits, or a claim for an increased 
evaluation, shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of disability compensation shall be the day following 
separation from service or the date entitlement arose if the 
claim is received within one year of separation, otherwise 
the date of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A 'claim' or 'application' is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  An informal claim is any communication indicating 
an intent to apply for one or more benefits.  38 C.F.R. § 
3.155.  Upon receipt of an informal claim, if a formal claim 
is not of record, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  Id.  
A report of VA examination or treatment may be accepted as a 
claim for increase under certain circumstances, if a formal 
claim is submitted within the following year.  38 C.F.R. 
§ 3.157.

The date of an increase in disability compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred if a claim is received 
within one year of such date.  Otherwise, the effective date 
is the date of receipt of the claim.  38 C.F.R. §3.400(o)(2); 
see also Harper . Brown, 10 Vet. App. 125, 126-27 (1997) 
(holding that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies).

In summary, the governing law allows the veteran in this case 
to obtain an effective date prior to September 17, 2002, if 
the evidence establishes that he submitted a formal or 
informal claim prior to that date, or if it is factually 
ascertainable that the facial fractures, right side, 
increased in severity within the one-year period prior to the 
date the veteran submitted his claim. 

Historically, the veteran sustained multiple fractures of the 
face in service, including two Le Fort fractures on the left 
side of the face and three Le Fort fractures on the right 
side of the face, with a blow-out fracture of the right 
orbital contents into the right maxillary sinus.  Initially, 
a February 1992 rating decision assigned a noncompensable 
evaluation for the Le Forte fractures, left side, and a 10 
percent evaluation for the three Le Fort fractures on the 
right side of the face.  These evaluations were effective in 
November 1991, the date on which the veteran first submitted 
claims for service connection.

The veteran disagreed with the assigned initial 10 evaluation 
for the Le Fort's fractures, right side, and appealed that 
evaluation to the Board.  Eventually, a Board decision issued 
in May 1997 increased the initial evaluation assigned for 
residuals of the facial fracture, right side, to 20 percent, 
effective November 5, 1991.  

The Board notes, for information only and without reliance 
thereon, that a Le Fort's fracture (Le Fort's I) is a 
bilateral horizontal fracture of the maxilla (the irregularly 
shaped bone which forms the upper jaw); a blow-out fracture 
is a fracture of the orbital wall caused by a sudden increase 
of intraorbital pressure due to traumatic force.  Dorland's 
Illustrated Medical Dictionary 660, 662, 994 (28th ed. 1994).  
Le Fort's fractures are classified as I, II, or III, 
depending on which facial bones are broken.  A Le Fort's 
fracture II includes a fracture of the nose on the 
nasofrontal sutures (a pyramidal shaped set of fractures), 
and a Le Fort's fracture III includes total craniofacial 
dysjuction (transverse fractures involving the bones from the 
front of the face along the medial wall of the orbit back to 
the ethmoid sinus, with fractures of zygomatic arch as well 
as the maxilla).  Stedman's Medical Dictionary 712 (27th ed. 
2000). 

After the Board issued the decision granting a 20 percent 
evaluation for facial fractures, right side, the veteran, in 
December 1997, disagreed with the combined 40 percent 
evaluation assigned under 38 CFR § 4.25.  The veteran 
contended that, since his service-connected sinusitis was 
evaluated as 30 percent disabling, and the facial fractures, 
right side, were evaluated as 20 percent disabling, he was 
entitled to a 50 percent evaluation.  This December 1997 
disagreement with the combined rating cannot, even liberally 
interpreted, be construed as claim for an increased rating 
for facial fractures, right side.  In response to the 
veteran's December 1997 question, the RO issued a letter 
which explained that the veteran's combined evaluation for 
compensation purposes was not based on simple addition.

Several subsequent communications from the veteran to the RO 
addressed an apportionment claim.  No communication from the 
veteran addressing any other issue was submitted until June 
1999.  At that time, the veteran stated, "I have written . . 
.. about the headaches I am continually having."  The 
veteran further stated that he had heard stories about people 
who had headaches and died.  The RO properly construed this 
June 1999 correspondence as a claim for service connection 
for headaches.  

Later in June 1999, the veteran submitted a letter in which 
he explained that he had been treating his headaches with 
over-the-counter medications such as Excedrin and Tylenol 
rather than seeing a physician.  The RO properly interpreted 
this statement as supporting the veteran's claim of 
entitlement to service connection for headaches.  

By a rating decision issued in September 1999, the RO granted 
service connection for muscle contraction type headaches as 
secondary to the service-connected disability of status 
postoperative Le Fort fractures.  The RO evaluated the 
headaches as noncompensable.  In a letter received in October 
1999, the veteran disagreed with the noncompensable 
evaluation, stating, " . . . you don't have to deal with 
these headaches everyday like I do.  You do not have to 
endure the pain I do."  

In his October 1999 substantive appeal, the veteran reported 
that "every time I saw a doctor . . . I have told them about 
these headaches from November 1991until now."  By letters 
received in May 2000 and June 2001, the veteran noted that he 
was receiving anti-seizure medications and nerve medications 
and other medications which caused drowsiness and affected 
his employment.   The Board finds no statement in this 
communication which, even liberally construed, constitutes a 
claim for an increased evaluation for service-connected 
facial fractures, apart from the appealed claim for a 
compensable evaluation for headaches secondary to trauma.

A September 2000 private medical statement from K.S., MD, 
offers an opinion that the veteran suffered from headaches 
and dizziness as a result of head trauma.  Dr. S. also noted 
that the veteran was having difficulty with employment 
because of the sedative effects of medications required to 
treat the headaches.  However, Dr. S. did not discuss any 
other symptoms of the veteran's facial fractures.  

By a letter dated in August 2000, the veteran reported that 
he had been sent home from an employment he had held the past 
11 years because the medications in made him unable to 
operate machinery.  The Board finds no statement in these 
communications which, even liberally construed, constitutes a 
claim for an increased evaluation for facial fractures, other 
than the claim for a compensable evaluation for headaches 
secondary to those fractures.  The Board further notes that a 
claim for a total disability evaluation due to individual 
unemployability (TDIU), referred by the Board to the RO in a 
January 2001 Remand, has been granted.
 
Additional communications from the veteran and evidence to 
support his claim for TDIU were received.  A March 2001 
statement included a contention that the veteran started to 
complain about headaches in 1987.  No statement in these 
communications constitutes a claim for an increased 
evaluation for the veteran's facial fractures, right side.  
These communications, rather, reflect only that the veteran 
continued to pursue his claim for a compensable evaluation 
for headaches and a claim for TDIU.

In August 2001, the RO assigned a 10 percent evaluation for 
headaches, effective in November 1991, increased to 30 
percent effective in August 1999, with a 50 percent effective 
in August 2000.  In October 2001 and December 2001, the 
veteran submitted two letters, one entitled "Notice of 
Disagreement" and the other entitled "NOD."  These letters 
expressed disagreement with the evaluation assigned for 
chronic headaches, and the veteran took issue with the 
medications prescribed for relief of pain.  The veteran 
included a statement that the "pains that I have in my face 
and head have worsened."  In the December 2001 letter, the 
veteran also questioned whether a notice of benefits issued 
in August 2001, which disclosed the monthly entitlement 
amount beginning in December of each year meant that he was 
only going to the receiving benefits for one month per year.  
The veteran emphasized that he suffered for 12 months out of 
each year.  

The Board has carefully considered whether these letters 
could be construed to be claims for an increased rating for 
facial fractures, right side.  However, the Board has 
concluded that they cannot be accepted as informal claims.  
They did not identify the benefit, if any, being sought, 
other than the appealed claim for an increased evaluation for 
headaches.  The Board finds, as a matter of fact, that these 
communications do not express a formal or informal claim for 
an increased evaluation for facial fractures, right side.  
See 38 C.F.R. § 3.155.  

In September 2002, the RO issued a statement of the case 
which addressed the veteran's disagreement with the 
disability evaluation assigned for headaches and the assigned 
effective date for the initial evaluation.  Soon thereafter, 
on September 17, 2002, the veteran submitted his substantive 
appeal as to the evaluation assigned for headaches.  He 
indicated that he had been suffering from headaches since 
1987.  He also stated that he had also "filed" about 
pulling or throbbing behind his right eye, which was getting 
worse.  This statement was accepted as a informal claim for 
an increased evaluation for Le Fort's fracture times three, 
right side, and blow-out fracture of the orbit, with orbit 
and globe malalignment.  Thereafter, the veteran submitted a 
formal claim for that benefit.

The Board agrees with the RO's determination that the 
September 17, 2002 communication identifies that the veteran 
is seeking another benefit, in addition to increased 
compensation for headaches.  The Board does not find any 
statement submitted after the May 1997 Board decision prior 
to September 17, 2002 which identifies an intent to seek 
increased compensation for facial fractures, right side.  

The evidence is against a finding that any communication of 
record prior to September 17, 2002, constituted a formal or 
an informal claim for an increased evaluation for facial 
fractures, right side.  38 U.S.C.A. § 5107(b).  Therefore, 
the Board will proceed to consider whether an earlier 
effective date is warranted on any other basis.

The Board has reviewed the clinical evidence during the year 
prior to September 17, 2002.  That clinical evidence 
establishes that the veteran sought evaluation for complaints 
of pain, throbbing, nausea with headache, and photophobia in 
February 2001.  In June 2001, the veteran complained of long-
standing post-traumatic headaches.  The veteran did not, 
however, in any way indicate that these symptoms represented 
a change in the severity of the residuals of any service-
connected disability.  Rather, this evidence reflects that 
the veteran reported that these symptoms were of long 
standing.

In November 2001, the veteran requested to be seen by an 
ophthalmologist because of a "pulling sensation in the 
eye."  The veteran reported eye surgery in 1987 and stated 
he wanted to get his eyes checked.  The veteran reported 
"bad sinuses" and unbearable migraines.  He was referred 
for ophthalmology evaluation and pain management evaluation.  
The veteran did not report that any of these symptoms were 
new or had increased in severity.

In April 2002, the veteran reported a 15-year history of 
right-sided facial pain.  He described the pain as throbbing 
and pressure, worse with chewing, bending, excessive talking, 
walking, exercising, standing, and coughing.  He reported 
having tried medications, heat, ice, and other modalities.  
He stated that nothing helped.  This evidence, particularly 
the statement that several different types of treatment had 
been attempted and all had failed, establishes that the 
veteran had experienced those symptoms prior to September 17, 
2001.  

In May 2002, the veteran stated that his headaches were the 
same.  On June 6, 2002, the veteran reported that he felt 
that his pain had increased even though he was taking 
medications as prescribed.  He also stated that there was no 
decrease in pain.  This treatment note establishes that the 
treatment and medications prescribed for the veteran were 
ineffective to decrease the pain, but does not establishes an 
actual increase in disability, since the only factual basis 
the veteran gave for the statement that his pain had 
increased was that it did not decrease even though he took 
his medication exactly as ordered for one month with no pain 
relief.  

However, the medical evidence demonstrates that the veteran 
did not obtain further clinical treatment from any after 
reporting that his facial pain was worse, or at least not 
decreased, until he sought treatment for chest pain that he 
thought might be related to a heart problem.  The fact that 
the veteran did not return for treatment until he experienced 
chest pain is contrary to a finding that the veteran 
experienced a factual increase in facial pain, right side.  

More ever, the evidence establishes that the veteran had 
reported on numerous occasions that his facial pain had 
essentially remained "unrelieved" by any treatment 
modality, including medications, for at least 15 years.  
Thus, the Board finds that the June 2002 statement that his 
pain increased, or did not decrease when he used the 
prescribed medications, does not constitute a "factually 
ascertainable" increase in disability during the year prior 
to September 17, 2002.   

The Board notes that a report of examination may be accepted 
as an informal claim for an increased evaluation, under a 
certain circumstances.  38 C.F.R. § 3.157.  The provisions of 
38 C.F.R. § 3.157 apply once a formal claim for compensation 
or pension has been allowed or compensation disallowed 
because the disability is not compensable.  Here, the 
veteran's September 2002 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157.  

If a liberalizing law or regulation affecting the claim has 
been issued, or where a pension claim was previously denied 
for that reason that the disability was not permanently and 
totally disabling, 38 C.F.R. § 3.157 authorizes use of a 
report of examination or hospitalization as an informal 
claim.  None of the circumstances for application of 
38 C.F.R. § 3.157 are applicable in this case, and the 
reports of the veteran's treatment do not serve as informal 
claims for an increased evaluation for facial fractures.    

The Board has considered whether the veteran is entitled to 
an effective date prior to September 17, 2002, for the 
increased evaluation at issue on any other basis.  As an 
alternative, the veteran might be entitled to an effective 
date prior to September 17, 2002, for the increased 
evaluation if he establishes that there was clear and 
unmistakable error in a prior decision.  Applicable 
regulations provide that previous determinations which are 
final and binding, including decisions concerning disability 
evaluations, will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  38 C.F.R. § 3.105.  
However, the veteran has not raised such a contention, and no 
claim of the CUE is before the Board.  


ORDER

Entitlement to an effective date prior to September 17, 2002, 
for a 30 percent rating for residuals of status postoperative 
Le Fort's fracture times three, right side, with blow-out 
fracture of the orbit, with orbit and globe malalignment, is 
denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


